DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-9 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites a process without setting forth any active steps for carrying out the process. As set forth in MPEP 2173.05(q), “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.” 
The Examiner suggests amending claim 9 to read: 
Claim 9 (Currently amended)  A method for administering an ingredient modulation the release of a neurotransmitter into the skin, comprising the step of applying to the skin the microneedle of claim 1, and wherein the microneedle according to claim 1 is used to improve skin wrinkles.

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2009/0068255 A1).
For claim 1, Yu teaches a microneedle comprising an ingredient modulating the release of a neurotransmitter (pg 2, [0012]; pg 18, [0116]).
As to claim 2, Yu teaches the microneedle according to claim 1, wherein the ingredient modulating the release of a neurotransmitter is i) a polyphenol or a derivative thereof, ii) a calcium channel blocker or iii) a mixture thereof ([0116]).
As to claim 3, Yu teaches the microneedle according to claim 2, wherein the polyphenol or the derivative thereof is one or more selected from a group consisting of kaempferol, quercetin, myricetin, luteolin, delphinidin, cyanidin, butein, ellagic acid, ampelopsin, hesperidin, aurantinidin, europinidin, pelargonidin, malvidin, peonidin, petunidin, rosinidin and derivatives thereof (pg 16, [0106]; [0116].
As to claim 4, Yu teaches the microneedle according to claim 3, wherein the polyphenol is ampelopsin, hesperidin or a derivative thereof ([0116]).
As to claims 8, Yu teaches a microneedle for improving skin wrinkles, which comprise he microneedle according to claim 1 [pg 2, [0012]; [0116]).
As to claim 9, Yu teaches a method for administering an ingredient modulating the release of a neurotransmitter into the skin, wherein the microneedle according to claim 1 is used to improve skin wrinkles ([0012]).
Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4 and 8- 9 are rejected under 103 as being unpatentable over Yu (cited above).
For the purposes of this rejection, it is assumed that Yu does not teach the claimed invention with the specificity required for anticipation.
For claim 1, Yu teaches a microneedle comprising an ingredient modulating the release of a neurotransmitter, namely an MMP inhibitor (Abstract; pg 2, [0012]; pg 18, [0116]).
As to claim 2, Yu teaches the microneedle according to claim 1, wherein the ingredient modulating the release of a neurotransmitter is i) a polyphenol or a derivative thereof, ii) a calcium channel blocker or iii) a mixture thereof ([0116]).
For claims 3 and 4, Yu teaches the microneedle according to claim 2, wherein the polyphenol or the derivative thereof is one or more selected from a group consisting of kaempferol, quercetin, myricetin, luteolin, delphinidin, cyanidin, butein, ellagic acid, ampelopsin, hesperidin, aurantinidin, europinidin, pelargonidin, malvidin, peonidin, petunidin, rosinidin and derivatives thereof (pg 16, [0106]; [0116].
As to claims 8, Yu teaches a microneedle for improving skin wrinkles, which comprise he microneedle according to claim 1 [pg 2, [0012]; [0116]).
As to claim 9, Yu teaches a method for administering an ingredient modulating the release of a neurotransmitter into the skin, wherein the microneedle according to claim 1 is used to improve skin wrinkles ([0012]).
Yu also teaches: “Since many MMP inhibitors are poorly soluble in pharmaceutical and cosmetic excipients, systems for solubilizing and formulating these important new compounds are needed (pg 2, [0010]).
The prior art of Yu discloses microneedles containing an ingredient modulating the release of a neurotransmitter (an MMP inhibitor) and a polyphenol. As such, the prior art of Yu teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Wieduwild, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

2) Claims 5-7 are rejected under 103 as being unpatentable over Yu (cited above), in view of Takada (US 2008/0262444 A1).
The teachings of Yu are discussed above.
Yu does not teach the materials or properties that comprise the microneedle.
Takada teaches the missing elements of Yu.
Takada teaches self-dissolving microneedles that are useful for absorbing drugs through the skin and are particularly useful for drugs that are inherently poorly absorbable drugs into the body (Abstract; pg 3, [0033]; pg 5, [0110]), reading on claim 5. 
For claim 6, Takada teaches the needles are made of at least one material including polysaccharides and polyvinyl alcohols (pg 3, [0025]).
For claim 7, Takada teaches the microneedles comprise surfactants, which function as plasticizers and enhance the absorption through the layers of the skin of a drug having poor solubility ([0033]; pg 8, [0126]).
The skilled artisan would have expected success in utilizing Takada's microneedles for applying the MMP inhibitor in the microneedles of Yu because Yu teaches that microneedles are a useful means of dosing poorly water-soluble MMP inhibitors and Takada teaches that soluble microneedles containing a saccharide and/or a polyvinyl alcohol are a preferred means for dosing poorly soluble drugs. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the soluble needles of Takada would be an effective means of dosing the poorly soluble MMP inhibitors of Yu based on the compounds' known physical properties.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-9 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,391,289 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a microneedle comprising a neurotransmitter and a polyphenol. Since this invention reads upon the instantly recited limitations in claim 1, the copending claims read upon the instantly recited composition.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612